Citation Nr: 1117772	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  10-43 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for instability, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from March 1999 to December 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted, in pertinent part, service connection for degenerative joint disease of the left knee with an evaluation of 10 percent effective September 13, 2008, under Diagnostic Code 5010-5261.

In a rating decision dated in September 2010 the RO granted service connection for instability of the left knee with an evaluation of 10 percent effective September 13, 2008, under Diagnostic Code 5257.

In March 2011 the Veteran testified regarding his appeal for a higher rating for his service-connected left knee degenerative joint disease disability before the undersigned Acting Veterans Law Judge in a Travel Board hearing in Phoenix, Arizona.  During that hearing he also testified that he disagreed with the assigned 10 percent rating for his service-connected left knee instability.  A written transcript of the March 2011 Travel Board hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a rating decision dated in January 2009 the Veteran was granted service connection for degenerative joint disease of the left knee with a rating of 10 percent effective September 13, 2008, under Diagnostic Code 5010-5261.  In October 2009 he filed a notice of disagreement regarding the assigned rating, and in September 2010 the RO issued a statement of the case.  In October 2010 the Veteran perfected an appeal regarding the assigned 10 percent rating for his service-connected left knee degenerative joint disease disability.

In March 2011 the Veteran reported for a Travel Board hearing.  During the hearing he testified that had no anterior cruciate ligament in his knee and wore a knee brace on a daily basis.  He testified that the knee locked up and gave way, and that he had had numerous falls.  Hearing transcript, page 4.  He further testified that he had lost his job because of his knee; that he was unable to maintain employment because of the knee; and that he was "going back to Voc Rehab."  Hearing transcript, page 6.  He also testified that he disagreed with the assigned 10 percent rating for his service-connected left knee instability disability.  Hearing transcript, pages 2-4.   

Review of the claims file reveals that the last C&P examination, which was for service connection purposes, was in 2008.

VA's Office of General Counsel has determined that a claimant may receive separate disability ratings for limitation of motion, under Code 5260, and for instability of the knee, under Code 5257, respectively, since these Codes pertain to different symptoms.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  VA's Office of General Counsel has also held that when a knee disability is already rated under Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis and limitation of motion severe enough to warrant a zero-percent rating under Codes 5260 or 5261, a separate rating is available under Codes 5003 or 5010.  VAOPGCPREC 23- 97; VAOPGCPREC 9-98.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).  

In accordance with 38 C.F.R. § 3.327(a), the Veteran should be accorded a new examination to determine the current severity and extent of his left knee disabilities.  A statement of the case on the issue of a higher initial rating for the Veteran's service-connected left knee instability disability should also be issued.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Furnish the Veteran a statement of the case on the issue of an initial disability rating greater than 10 percent for his service-connected left knee instability disability.  See Manlincon v. West, 12 Vet. App. 238 (1999) (Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).  In order to perfect an appeal of the issue, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.

2.  Request a copy of all of the Veteran's vocational rehabilitation records and associate them with the claims file.

3.  Schedule the Veteran for a new examination of his left knee.  All indicated tests (including x-rays) must be performed, and all findings reported in detail.  

The examiner must review the claims file and assess the current nature and severity of the Veteran's left knee disabilities.  The examiner must account for all current findings in relation to the service-connected disabilities, including the degree of severity (mild, moderate, severe) of recurrent subluxation or lateral instability, and whether the extent of any left knee semilunar cartilage destruction.

Range of motion studies are essential.  Any determination should be expressed in terms of the degree of additional range of motion loss due to pain, weakened movement, excess fatigability or incoordination.  The examiner must also state whether there are objective signs of pain, and opine as to whether any such pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner must also assess and report the impact of the Veteran's left knee impairment on his social, educational, and occupational functioning.

The claims file should be made available to the examiner for review.

4.  After any further development deemed necessary, adjudicate all issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1).  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



